 

Exhibit 10.21

 

PROMISSORY NOTE

 

$12,500 May 1, 2015

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
STATIONDIGITAL CORPORATION, INC., a Delaware corporation (the “Maker”), hereby
unconditionally promises to pay to the order of Mr. Ra Ung (the “Noteholder,”
and together with the Maker, the “Parties”), the principal amount of $12,500
(the “Loan”), together with all accrued interest thereon, as provided in this
Promissory Note (the “Note,” as the same may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms set forth
herein).

 

1.     Delivery. Maturity Date. Optional Prepayments. On the date of the
issuance of this Note, the Noteholder shall deliver to the Maker $12,500. The
aggregate unpaid principal balance of the Loan payable under this Note shall be
due and payable in cash on May 8, 2015 (the “Maturity Date”). The Maker may
prepay the Loan in whole or in part at any time or from time to time without
penalty or premium by paying the principal amount to be prepaid together with
interest thereon. No prepaid amount may be re-borrowed.

 

2.     Consultant. In connection with this Note, the Maker agrees to engage the
Noteholder as a consultant pursuant to a consultant agreement providing that the
Maker shall issue 50,000 shares of restricted common stock for services rendered
thereunder.

 

3.     Miscellaneous.

 

3.1     Governing Law. This Note and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note and the transactions contemplated hereby shall be governed
by the laws of the State of New York, without giving effect to the conflicts of
laws principles thereof. The Maker hereby irrevocably and unconditionally (i)
agrees that any legal action, suit or proceeding arising out of or relating to
this Note may be brought in the courts of the State of New York and (ii) submits
to the exclusive jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against the Maker in any action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment.

 

3.2     Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

3.3     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

IN WITNESS WHEREOF, the Maker has executed this Note as of May 1, 2015.

 

  STATIONDIGITAL CORPORATION       By: /s/ Louis Rossi   Name: Louis Rossi  
Title: Chief Executive Officer

 

IN WITNESS WHEREOF, the Noteholder has executed this Note as of May 1, 2015.

 

  By: /s/ Ra Ung   Name: Ra Ung

 

 

 